Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
WIRELESS FRONTIER INTERNET, INC.,      )                     No. 08-05-00317-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                      327th District Court
)
JAMES, GOLDMAN & HAUGLAND, P.C.,    )                  of El Paso County, Texas
)
                                    Appellee.                          )                         (TC# 2005-2280)

MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because it no longer desires to prosecute the appeal.  We grant the motion
and dismiss the appeal with prejudice.  Further, costs are taxed against Appellant.  See Tex.R.App.P.
42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).


March 9, 2006                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.
(Barajas, C.J., not participating)
(Chew, J., not participating)